PER CURIAM.
A.B., the mother of three children, appeals a final order terminating her parental rights. The finding of the trial court’s order terminating A.B.’s parental rights is supported by competent substantial evidence and termination is warranted under section 39.806(1)(c) and (e), Florida Statutes (2006), providing a basis for termination where the mother’s conduct threatens the well-being of her children irrespective of the provision of services by the Department of Children and Families and where she fails to comply with the case plan offered to her by the Department. The trial court erred, however, in terminating A.B.’s parental rights based on abandonment as the competent substantial evidence does not support termination based upon abandonment under section 39.806(1)(b). Accordingly, we affirm the termination of A.B.’s parental rights under section 39.806(1)(c) and (e), but reverse that portion of the order terminating her parental rights on the ground that she abandoned her children under section 39.806(1)(b) and remand for this finding to be stricken from the order. See J.C. v. Dep’t of Children and Families, 959 So.2d 431 (Fla. 4th DCA 2007).
*423AFFIRMED, in part, REVERSED in part, and REMANDED.
VAN NORTWICK, LEWIS, and THOMAS, JJ., concur.